                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                     :
ANTHONY M. SESAY, et al.
                                     :

     v.                              :    Civil Action No. DKC 18-1397

                                     :
UNITED STATES OF AMERICA, et al.
                                     :

                     MEMORANDUM OPINION AND ORDER

     On February 19, 2019, the court issued a memorandum opinion

and order granting Defendants’ motion to dismiss and dismissing

Plaintiffs’ complaint.     (ECF Nos. 7 & 8).         On March 18, 2019,

Plaintiffs filed a motion to alter or amend judgment, which is

presently pending.    (ECF No. 9).       Plaintiffs argue that there are

further facts to be considered and a clear error of law exists.

Defendants filed an opposition on April 1, 2019 (ECF No. 10), and

Plaintiffs replied on April 8, 2019 (ECF No. 11).               For the

following reasons, the motion will be denied.

         A motion for reconsideration filed within 28 days of the

underlying order is governed by Federal Rule of Civil Procedure

59(e).    Courts have recognized three limited grounds for granting

a motion for reconsideration pursuant to Federal Rule of Civil

Procedure 59(e): (1) to accommodate an intervening change in

controlling law, (2) to account for new evidence not available at

trial, or (3) to correct clear error of law or prevent manifest
injustice.    See United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (citing

Pacific Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998)), cert. denied, 538 U.S. 1012 (2003).             A Rule 59(e)

motion “may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to

the entry of judgment.”      Pacific Ins. Co., 148 F.3d at 403 (quoting

11 Wright, et al., Federal Practice and Procedure § 2810.1, at

127–28 (2d ed. 1995)).       Where a party presents newly discovered

evidence in support of its Rule 59(e) motion, it “must produce a

legitimate justification for not presenting the evidence during

the earlier proceeding.”      Id. (quoting Small v. Hunt, 98 F.3d 789,

798 (4th Cir. 1996)) (internal marks omitted).               “In general,

‘reconsideration of a judgment after its entry is an extraordinary

remedy which should be used sparingly.’”        Id. (quoting Wright, et

al., supra, § 2810.1, at 124).

      Plaintiffs contend that there are further facts warranting

reconsideration.      However, Plaintiffs do not indicate that these

facts constitute newly discovered evidence.           Indeed, the facts

alleged in Plaintiffs’ motion are not new and were already provided

for   consideration    in   Plaintiffs’   complaint   and   opposition   to

Defendants’ motion to dismiss.      Plaintiffs do, however, provide an

update to their visa appeal — that Ms. Sesay’s visa application

                                     2
has been submitted to, and is pending with, the Department of

State.    This avenue of relief was previously noted in the February

19,    2019    opinion     and    does     not     constitute      a    ground     for

reconsideration here.           As stated in the opinion, “Plaintiffs may

seek   reconsideration      through      the     alternate   channels      fixed   by

Congress.”      (ECF No. 7, at 17).        Further, repeated arguments will

not be restated here because they were considered and rejected in

deciding the prior motion to dismiss, nor will substantially

similar arguments that could have been raised prior to the entry

of judgment be entertained.             Pacific Ins. Co., 148 F.3d at 403.

Lastly,    Plaintiffs     do     not   provide     an   intervening       change   in

controlling law or sufficiently identify a clear error of law.

Plaintiffs      argue    that     a    “reason    to    believe”       standard    was

incorrectly applied.        (ECF No. 11, at 2).           No such standard was

applied.      The court applied the consular nonreviewability doctrine

set forth by the Supreme Court of the United States in Kleindienst

v. Mandel, 408 U.S. 753 (1972):               an executive officer’s decision

denying a visa that burdens a citizen’s own constitutional rights

is valid when it is made on the basis of a facially legitimate and

bona fide reason.        Once this standard is met, courts will neither

look behind the exercise of that discretion, nor test it by

balancing its justification against the constitutional interests



                                          3
of citizens the visa denial might implicate.     Thus, Plaintiffs’

motion for reconsideration cannot prevail.

     Accordingly, it is this 14th day of August, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

     1. The motion to alter or amend judgment filed by Plaintiffs

(ECF No. 9) BE, and the same hereby IS, DENIED; and

     2. The clerk is directed to transmit copies of this Memorandum

Opinion and Order directly to counsel for the parties.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                 4
